DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1, 4, 5, 7, 8, 11, 20, 21, 23, 24, 26, 27 are pending wherein claims 1, 5, and 8 are in independent form. 
3.	Claims 1, 5, 8, 20, 23, 26 have been amended. Claims 2-3, 6, 9-10, 12-19, 22, 25 have been cancelled.
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1, 5, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.







Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4, 5, 7, 8, 11, 20, 21, 23, 24, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Deogun et al (US 20180199343 A1, hereinafter referred to as Deogun) in view of Takeda et al (US 20200275417 A1, hereinafter referred to as Takeda) and further in view of Agiwal et (US 20180368156 A1, hereinafter referred to as Agiwal).
		Re claim 1, Deogun teaches a method for configuring a scheduling request (Abstract), applied to a terminal device (UE, Fig. 5-6) and comprising:
	(i) receiving at least one bandwidth part ( BWP) configured by a network side (RAN slicing as disclosed in Par 0007-0008, Configuring bandwidth part for the UE, Par 0013-0016, Bandwidth parts configured for the UE as disclosed in Par 0093, Par 0107, Par 0114-0115, different bandwidth part configured for different QoS (one bandwidth part for low latency, another bandwidth part for high data rate), Par 0163-0169, Scheduling request configuration containing sr-info such as carrier, frequency band, physical layer configuration or bandwidth etc. as disclosed in Par 0170-0179, Each scheduling request configuration is associated with a physical layer configuration/bandwidth part and a logical channel identity/logical channel group identity, Par 0165-0185, Par 0241, Par 0250, Par 0258), wherein the at least one BWP comprises: numerology indicating a basic parameter set and indicating a carrier spacing (SCS) (“each bandwidth part is associated with the specific numerology (i.e., sub-carrier spacing, cyclic prefix (CP) type”, Par 0139), Deogun does not explicitly that the at least one BWP comprises a center frequency point); 
	(ii) receiving at least one scheduling request configuration configured by the network side for each of the at least one BWP (Each scheduling request configuration is associated with a physical layer configuration/bandwidth) (Par 0042, Par 0090-0093, Par 0114-0115, Par 0163-0183, Par 0241, Par 0250), wherein the scheduling request configuration has a mapping relationship with a logical channel (Each scheduling request configuration is associated with a logical channel identity/logical channel group identity, Par 0163, Par 0165-0185, Par 0208-0210);
	(iii) receiving BWP activation information sent by the network side (activation/deactivation message activating/deactivating a scheduling request configuration associated with a physical layer configuration/bandwidth), wherein the BWP activation information is used to deactivate a first BWP currently used by the terminal device (activation/deactivation message deactivating a scheduling request configuration associated with a physical layer configuration/bandwidth), and activate a second BWP in the at least one BWP configured for the terminal device (activation/deactivation message activating a scheduling request configuration associated with a physical layer configuration/bandwidth), wherein the first BWP is different from the second BWP (each physical layer configuration/bandwidth associated with a scheduling request configuration is different and therefore, activation/deactivation message activates/deactivates different physical layer configuration/bandwidth associated with different scheduling request configuration) (Fig. 5-6, Par 0015-0016, Par 0090, Par 0109, Par 0167, Par 0191, Par 0197-0207);
	(iv) determining the scheduling request configuration corresponding to the second BWP on the basis of the second BWP to be activated indicated in the BWP activation information (activation/deactivation message activating a scheduling request configuration associated with a physical layer configuration/bandwidth) and the at least one scheduling request configuration configured for each of the at least one BWP (Each scheduling request configuration is associated with a physical layer configuration/bandwidth) (Fig. 5-6, Par 0093, Par 0115, Par 0163-0185, Par 0187-0201); and
	(v) determining a logical channel mapped to the scheduling request configuration  corresponding to the second BWP (each scheduling request configuration is associated with a logical channel and each scheduling request configuration includes a physical layer configuration/bandwidth part/frequency band) on the basis of the scheduling request configuration corresponding to the second BWP (activation/deactivation message activating a scheduling request configuration associated with a physical layer configuration/bandwidth and each scheduling request configuration is associated with a logical channel) (Fig. 5-6, Par 0163-0185, Par 0187-0201, Par 0208-0210).
		Deogun does not explicitly that 
	(vi) the at least one BWP comprises a center frequency point,
	(vii) the at least one scheduling request configuration comprises: a time-domain resource with an integer ranging from 0 to 157, and a frequency-domain resource with an integer ranging from 0 to 2047.
		Re component (vi), Takeda teaches that the at least one BWP comprises a center frequency point (Par 0038).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Deogun by including that (vi) the at least one BWP comprises a center frequency point, as taught by Takeda for the purpose of efficiently controlling communication in a part of frequency bands, as taught by Takeda (Par 0009).
		Re component (vii), Agiwal teaches that
	(vii) the at least one scheduling request configuration comprises: a time-domain resource with an integer ranging from 0 to 157 (scheduling request configuration (SchedulingRequestConfig IE) indicating time frequency resources for SR transmission includes sr-ConfigIndex 0…157), and a frequency-domain resource with an integer ranging from 0 to 2047 (scheduling request configuration (SchedulingRequestConfig IE) indicating time frequency resources for SR transmission includes sr-PUCCH-ResourceIndex 0…2047) (Par 0071-0074).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Deogun by including the step that (vii) the at least one scheduling request configuration comprises: a time-domain resource with an integer ranging from 0 to 157, and a frequency-domain resource with an integer ranging from 0 to 2047, as taught by Agiwal for the purpose of improving scheduling request transmission from a UE to receive UL resource allocation, as taught by Agiwal (Par 0002, Par 0007).
		Claim 8 recites a terminal device performing the method recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 4, 11, Deogun teaches that after determining the logical channel mapped to the scheduling request configuration corresponding to the second BWP on the basis of the scheduling request configuration corresponding to the second BWP (activation/deactivation message activating a scheduling request configuration associated with a physical layer configuration/bandwidth), further comprising: when reporting for a scheduling request (SR) is triggered in the logical channel (each scheduling request configuration is associated with a logical channel identity/logical channel group identity), selecting a physical uplink channel resource corresponding to the logical channel on the basis of the scheduling request configuration mapped to the logical channel (each scheduling request configuration is associated with a PUCCH resource index to transmit scheduling request, Par 0193) corresponding to the second BWP (activation/deactivation message activating a physical layer configuration/bandwidth associated with a scheduling request configuration), and sending the SR on the selected physical uplink channel resource (PUCCH resource associated with the scheduling request configuration) (Par 0163-0169, Par 0187-0201, Par 0208-0211, Par 0222-0229).
		Re claim 5, Deogun teaches a method for configuring a scheduling request (Abstract), applied to a network device (Base station, Fig. 1, Fig. 5) and comprising:
	(i) configuring at least one bandwidth part (BWP) for a terminal device (RAN slicing as disclosed in Par 0007-0008, Configuring bandwidth part for the UE, Par 0013-0016, Bandwidth parts configured for the UE as disclosed in Par 0093, Par 0114-0115, different bandwidth part configured for different QoS (one bandwidth part for low latency, another bandwidth part for high data rate), Par 0163-0169, Scheduling request configuration containing sr-info such as carrier, frequency band, physical layer configuration or bandwidth etc. as disclosed in Par 0170-0179, Each scheduling request configuration is associated with a physical layer configuration/bandwidth part and a logical channel identity/logical channel group identity, Par 0165-0185, Par 0241, Par 0250, Par 0258), wherein the at least one BWP comprises: numerology indicating a basic parameter set and indicating a carrier spacing (SCS) (“each bandwidth part is associated with the specific numerology (i.e., sub-carrier spacing, cyclic prefix (CP) type”, Par 0139), Deogun does not explicitly that the at least one BWP comprises a center frequency point); 
 	(ii) configuring at least one scheduling request configuration for each of the at least one BWP (Each scheduling request configuration is associated with a physical layer configuration/bandwidth) (Par 0042, Par 0090-0093, Par 0114-0115, Par 0163-0183, Par 0241, Par 0250), wherein the scheduling request configuration has a mapping relationship with a logical channel (Each scheduling request configuration is associated with a logical channel identity/logical channel group identity, Par 0163, Par 0165-0185, Par 0208-0210);
	(iii) sending BWP activation information to the terminal device (activation/deactivation message activating/deactivating a scheduling request configuration associated with a physical layer configuration/bandwidth) (Fig. 5, Par 0163-0174, Par 0191, Par 0197-0201),
	(iv) the BWP activation information is used to deactivate a first BWP currently used by the terminal device (activation/deactivation message deactivating a scheduling request configuration associated with a physical layer configuration/bandwidth), and activate a second BWP in the at least one BWP configured for the terminal device (activation/deactivation message activating a scheduling request configuration associated with a physical layer configuration/bandwidth), and is used to indicate the terminal device to determine the scheduling request configuration corresponding to the second BWP on the basis of the second BWP to be activated indicated in the BWP activation information (activation/deactivation message activating a scheduling request configuration associated with a physical layer configuration/bandwidth) and the at least one scheduling request configuration configured for each of the at least one BWP (Each scheduling request configuration is associated with a physical layer configuration/bandwidth) (Fig. 5-6, Par 0093, Par 0115, Par 0163-0185, Par 0187-0207),
	(v) determine a logical channel mapped to the scheduling request configuration  corresponding to the second BWP (each scheduling request configuration is associated with a logical channel and each scheduling request configuration includes a physical layer configuration/bandwidth part/frequency band) on the basis of the scheduling request configuration corresponding to the second BWP (activation/deactivation message activating a scheduling request configuration associated with a physical layer configuration/bandwidth and each scheduling request configuration is associated with a logical channel) (Fig. 5-6, Par 0163-0185, Par 0187-0201, Par 0208-0210),
	(vi) the first BWP is different from the second BWP (each physical layer configuration/bandwidth associated with a scheduling request configuration is different and therefore, activation/deactivation message activates/deactivates different physical layer configuration/bandwidth associated with different scheduling request configuration) (Fig. 5-6, Par 0015-0016, Par 0090, Par 0109, Par 0167, Par 0191, Par 0197-0207).
		Deogun does not explicitly that 
	(vii) the at least one BWP comprises a center frequency point,
	(viii) the at least one scheduling request configuration comprises: a time-domain resource with an integer ranging from 0 to 157, and a frequency-domain resource with an integer ranging from 0 to 2047.
		Re component (vii), Takeda teaches that the at least one BWP comprises a center frequency point (Par 0038).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Deogun by including that (vii) the at least one BWP comprises a center frequency point, as taught by Takeda for the purpose of efficiently controlling communication in a part of frequency bands, as taught by Takeda (Par 0009).
		Re component (viii), Agiwal teaches that
	(viii) the at least one scheduling request configuration comprises: a time-domain resource with an integer ranging from 0 to 157 (scheduling request configuration (SchedulingRequestConfig IE) indicating time frequency resources for SR transmission includes sr-ConfigIndex 0…157), and a frequency-domain resource with an integer ranging from 0 to 2047 (scheduling request configuration (SchedulingRequestConfig IE) indicating time frequency resources for SR transmission includes sr-PUCCH-ResourceIndex 0…2047) (Par 0071-0074).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Deogun by including the step that (viii) the at least one scheduling request configuration comprises: a time-domain resource with an integer ranging from 0 to 157, and a frequency-domain resource with an integer ranging from 0 to 2047, as taught by Agiwal for the purpose of improving scheduling request transmission from a UE to receive UL resource allocation, as taught by Agiwal (Par 0002, Par 0007).
		Re claim 7, Deogun teaches that the sending the BWP activation information to the terminal device comprises one of operations as follows: sending the BWP activation information to the terminal device through radio resource control; (RRC)t dedicated configuration signaling; sending the BWP activation information to the terminal device through downlink control information; sending the BWP activation information to the terminal device through a control element of a media access control layer; and sending the BWP activation information to the terminal device in a preset information format ((Activating SR configuration by providing at least one of the RRC message, MAC message, DCI message, Par 0167, Par 0197-0204).
		Re claims 20, 23, 26, Deogun does not explicitly disclose that the at least one scheduling request configuration further comprises a scheduling request transmission number.
		Agiwal teaches that the at least one scheduling request configuration further comprises a scheduling request transmission number (dsr-TransMax) (Fig. 14-15, Par 0071-0079, Par 0303-0317, Par 0321).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Deogun by including the step that the at least one scheduling request configuration further comprises a scheduling request transmission number, as taught by Agiwal for the purpose of improving scheduling request transmission from a UE to receive UL resource allocation, as taught by Agiwal (Par 0002, Par 0007).
		Re claims 21, 24, 27, Deogun teaches that the activated second BWP (activation/deactivation message activating a scheduling request configuration associated with a physical layer configuration/bandwidth) is a BWP using which the terminal device sends and receives data at a current moment (terminal device transmits a scheduling request (request for uplink grant corresponding to a bandwidth part, Par 0093) when a corresponding scheduling request configuration is activated and transmits data during the active period of the allocated/granted resources) (Par 0015-0017, Par 0090-0093, Par 0109, Par 0114, Par 0163, Par 0167, Par 0191, Par 0197-0201, Par 0228, Par 0240).

Relevant Prior Art
		Shrestha et al (US 20190387578 A1) discloses to configure different bandwidth part and assign resources to different SR configuration in each bandwidth part (Fig. 5-7, Par 0055-0073).













Conclusion
		
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473